Citation Nr: 1821908	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-49 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested by muscle spasms.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was last before the Board in June 2017 at which time the Board remanded the issue for additional evidentiary development.  


FINDINGS OF FACT

1.  A chronic condition manifested by muscle spasms had its onset in June 1980, prior to the Persian Gulf War.

2.  No diagnosed or identifiable underlying malady or condition has been associated with the Veteran's muscle spasms.


CONCLUSION OF LAW

The criteria for service connection for muscle spasms have not been met. 38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to the duty to notify.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in September 2017.  The examination was adequate.  The examiner reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's representative contends that the September 2017 VA examination is inadequate because, under Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner "failed to ascertain adequate information - i.e., frequency, duration, characteristics, severity, or functional loss - regarding his flares by alternative means."  See Appellate Brief, January 22, 2018.  However, the ruling in Sharp only applies to increased rating claims, and is therefore inapplicable to the Veteran's service connection claim.

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Service Connection for Muscle Spasms

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303. 

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i); see 81 Fed. Reg. 71,382, 71,383 (Oct. 17, 2016). 

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C. § 1117(f); 38 C.F.R. § 3.317(d).  The Southwest Asia theater of operations is defined as Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Veteran's Form DD 214 shows that the Veteran served overseas for 12 of the 17 years of active service and was awarded the Kuwait Liberation Medal.

A "qualifying chronic disability" means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multisymptom illness (MUCMI) that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  Chronic in this context is defined as existing for six months or more and/or exhibiting intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(4). 

In particular, the term MUCMI means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multisymptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id. 

Signs or symptoms which may be manifestations of undiagnosed illness or MUCMI include, but are not limited to fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

The Veteran is competent to report symptoms and experiences observable by his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. 
§ 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As stated above, the Veteran serviced in active duty in Kuwait during the Persian Gulf War.  Although an etiology for the Veteran's muscle spasms has never been determined or a known illness diagnosed, the Veteran's service treatment records indicate that the condition first manifested in June 1980, 10 years before the Persian Gulf War.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, during the September 2017 VA examination, the examiner found the Veteran did not have a history of extensive muscle hernia of any muscle, without other injury to the muscle.  A positive finding would have resulted in a manifestation to a degree of at least 10 percent.  Id.; 38 C.F.R. §§  3.317(a)(5), 4.73, Diagnostic Code 5326.  The Board finds that service connection under 38 C.F.R. § 3.317 is not warranted.  The complaints of muscle spasm manifested many years prior to his active duty service in the Persian Gulf.  

The Veteran underwent a VA examination in September 2017.  He reported that no injury occurred, but that, approximately in 1980, he started having muscle spasms in his abdomen and entire body that went without any medical recognition; these muscle spasms have been getting worse and affect his ability to drive his truck for work.  Upon examination, the examiner found the Veteran had occasional fatigue-pain throughout his body.  The exam was normal, without any current muscle spasms.  The examiner reported no objective findings.  Imaging studies did not produce any findings.  Ultimately, the examiner did not find a diagnosable disability and opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examination did not yield a diagnosis or establish a nexus.  The examiner considered various etiologies, such as electrolyte abnormalities, prior injuries, medication-induced, and nerve conditions, but each one was ruled out based on the Veteran's medical record.  The examiner ultimately settled on a possible idiopathic reason as the most likely cause, as there is no evidence to prove an etiology.

The Board notes that generally, a symptom or a finding such as muscle spasms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Additionally, while the private treatment records document that the Veteran reported muscle spasms during active service in June 1980 and July 1987, and post-service treatment records document complaints of muscle spasms of the legs in March 2006, of the back and legs in January 2008, and of the abdomen in October 2013, there is no competent probative evidence showing that the Veteran's post-service muscle spasms have been associated with his in-service complaints.

To the extent that the Veteran's lay statements of record assert such a nexus, they are of little probative value in this regard given the Veteran's general lack of medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is competent to report on the presence of muscle spasms.  He is not competent to attribute those spasms to a known diagnosis as this requires specialized testing and knowledge.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disorder manifested by muscle spasms, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.  § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a disorder manifested by muscle spasms is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


